Citation Nr: 1411296	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the rating for right knee medial meniscus tear with osteoarthritis from 20 percent to 10 percent effective June 1, 2010 was proper.

2.  Whether the reduction of the rating for left knee medial meniscus tear with osteoarthritis from 20 percent to 10 percent effective June 1, 2010 was proper.

3.  Entitlement to a rating in excess of 0 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial rating in excess of 0 percent for bilateral flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran had a period of honorable service in the Army from July 1984 to January 1999.  Service from January 1999 to December 2004 was dishonorable.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from January 2010, March 2010, and September 2011 rating decisions issued by the Regional Office (RO) in Nashville, Tennessee.   The issues of the propriety of the reductions of the knee ratings and for an increased rating for GERD were remanded by the Board in July 2011 for the issuance of a statement of the case.  Although a hearing was held prior to the July 2011 remand it dealt with other issues which were decided in July 2011.

The Veteran testified before the undersigned Veterans Law Judge in November 2012.  The Veteran filed claims for increased rating for his right and left knee disabilities in 2012.  These issues have not been addressed by the RO and are referred for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to higher ratings for GERD and flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's 20 percent ratings for both of his knee disabilities were in effect for less than 5 years.

2. At the time of the reduction, the evidence did not show material improvement in the Veteran's bilateral knee disabilities.  

3.  The Veteran continued to have pain, popping, catching, swelling, limited motion, and give way of his knees, treated with medication and injections into the right knee.  He eventually required additional surgery on his right knee.


CONCLUSIONS OF LAW

1.  The reduction from 20 percent to 10 percent for medial meniscus tear with osteoarthritis of the right knee was improper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 38 C.F.R. §§ 3.105e, 4.71a, diagnostic code 5258.

2.  The reduction from 20 percent to 10 percent for medial meniscus tear with osteoarthritis of the left knee was improper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 38 C.F.R. §§ 3.105e, 4.71a, diagnostic code 5258.


ORDER

Restoration of the 20 percent rating for medial meniscus tear with osteoarthritis of the right knee is granted.

Restoration of the 20 percent rating for medial meniscus tear with osteoarthritis of the left knee is granted.


REMAND

At his hearing, the Veteran testified that the examiner who performed the November 2011 examination of his feet did not do a thorough examination or fully document his symptoms.  He also testified to several symptoms of GERD which were not reflected on his June 2011 VA examination.  Therefore, he should be afforded new examinations of his feet and GERD disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.   Afford the Veteran a new VA examination of his feet. All symptoms and functional effects of the bilateral flat feet disability should be set forth in detail in the report of examination.  

2.   Afford the Veteran a new gastrointestinal examination.  All symptoms and functional effects of the Veteran's GERD should be set forth in detail in the report of examination.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


